                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON HALLETT,                                         CIVIL ACTION
                    Plaintiff,

             v.

OFFICER JOHN DOE,                                      NO. 16-5274
               Defendant.

                                       ORDER

      AND NOW, this 5th day of November, 2019, UPON CONSIDERATION OF

Plaintiff’s Motion for Default Judgment (ECF 10), Plaintiff’s motion is DENIED as MOOT.

      IT IS FURTHER ORDERED THAT Plaintiff’s case is DISMISSED WITH

PREJUDICE for failure to prosecute.



                                                BY THE COURT:


                                                /s/Wendy Beetlestone, J.

                                                                   __
                                                WENDY BEETLESTONE, J.
